This cause is pending before the court upon the final report of the Board of Commissioners on Character and Fitness. On January 26, 2015, applicant, Joseph Victor Libretti Jr., filed a motion to supplement the record with supplements to answers to the character questionnaire. Relator, Cleveland Metropolitan Bar Association, filed its response to the motion on February 2, 2015.
Upon consideration thereof, it is ordered by the court that applicant’s motion is hereby denied.
Pfeifer, Lanzinger, and O’Neill, JJ., would grant the motion.